          Case 2:20-cv-00545-SPL Document 1 Filed 03/16/20 Page 1 of 4



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    By: CHARLES TRULLINGER (018936)
         SHERLE FLAGGMAN (019079)
4        Deputy County Attorneys
         trullinc@mcao.maricopa.gov
5
         lockerbj@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
8    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
9    Telephone (602) 506-8541
     Facsimile (602) 506-8567
10
     ca-civilmailbox@mcao.maricopa.gov
11   MCAO Firm No. 00032000
12   Attorney for Defendants Maricopa County,
     Leatham, Kelleher and Asiedu-Darkwa
13

14
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
15
     LISA YEARICK, individually, as Personal
16   Representative of the Estate of EDWARD         NO.
     RUDHMAN and on behalf of LEIGHA
17   HUBER, statutory beneficiary,
                                                    NOTICE OF REMOVAL OF
18                   Plaintiff,                     MARICOPA COUNTY SUPERIOR
19   v.                                             COURT CASE NO. CV2019-015407
                                                    TO THE UNITED STATES
20   MARICOPA COUNTY, a public entity;              DISTRICT COURT
     SERGEANT ROBERT LEATHAM and JANE
21   DOE LEATHMAN, husband and wife;
     SERGEANT RYAN KELLEHER and JANE
22   DOE KELLEHER, husband and wife; and
     DEPUTY PHILIP ASIEDU-DARKWA and
23   JANE DOE ASIEDU-DARKWA, husband
     and wife.
24
                     Defendants.
25
     -
26
27

28


                                                1
        Case 2:20-cv-00545-SPL Document 1 Filed 03/16/20 Page 2 of 4



1              Defendants, Maricopa County, Leatham, Kelleher and Asiedu-Darkwa, by and
2    through undersigned counsel and pursuant to 28 U.S.C. §§1441(c), §1446(a), and Rule
3
     3.6, Rules of Practice of the United States District Court for the District of Arizona, notice
4
     the removal of the above-captioned case, cause number CV2019-015407, from the
5

6    Arizona Superior Court, Maricopa County, to this Court, and in support of removal assert
7    the following:
8
               1.   On or about December 12, 2019, Plaintiff filed a Complaint against
9
     Defendants in the Superior Court of the State of Arizona for the County of Maricopa
10

11   under the caption Lisa Yearick v. Maricopa County, et al., No. CV2019-015407. A copy
12   of the Complaint and all other documents previously filed in this matter and served on
13
     Defendants is attached hereto as Exhibit A.
14
               2.   The Complaint was served on Defendants Maricopa County, Leatham,
15

16   Kelleher, and Asiedu-Darkwa on February 21, 2020. Jane Doe Leatham, Jane Doe

17   Kelleher, and Jane Doe Asiedu-Darkwa have not yet been served.
18
               3.   The Defendants have not pleaded, answered or otherwise appeared in the
19
     action.
20
21             4.   This Notice of Removal is filed within 30 days after service of the

22   Complaint and is therefore timely filed under 28 U.S.C. § 1446(b).
23
               5.   The lawsuit filed in Maricopa County, among other claims, alleges the
24
     violation of Plaintiff’s rights under the Fourth Amendment of the U.S. Constitution and is
25

26   brought pursuant to 42 U.S.C. § 1983.

27

28


                                                   2
        Case 2:20-cv-00545-SPL Document 1 Filed 03/16/20 Page 3 of 4



1          6.     By reason of the above facts, (a) the United States District Court has
2    original jurisdiction of this civil action pursuant to 28 U.S.C. §1331, because one or more
3
     claims asserted by the Plaintiff arises under the Constitution, laws, or treaties of the
4
     United States; and (b) the case is removable pursuant to 28 U.S.C. § 1441(c). The
5

6    Defendants who have been served consent to the removal of this action.
7          7.     A Notice of Filing of Notice of Removal, a true and correct copy of which is
8
     attached as Exhibit B, has been filed in the Arizona Superior Court, County of Maricopa,
9
     on behalf of Defendants.
10

11         WHEREFORE, Defendants respectfully requests that the above action now
12   pending in the Arizona Superior Court, Maricopa County, be removed to this Court.
13

14         RESPECTFULLY SUBMITTED this 16th day of March, 2020.
15                                                 ALLISTER ADEL
                                              MARICOPA COUNTY ATTORNEY
16

17                                            BY: /s/ Charles Trullinger
                                                  CHARLES TRULLINGER
18                                                SHERLE FLAGGMAN
                                                  Deputy County Attorneys
19                                                Attorneys for Defendants Maricopa
                                                  County. Leatham, Kelleher and Asiedu-
20                                                Darkwa
21
     ORIGINAL of the foregoing E-Filed
22   This 16th day of March 2020, and a
     copy electronically distributed to:
23

24   The Honorable M. Scott McCoy
     Judge of the Superior Court
25   East Court Building
26   101 West Jefferson Street
     Phoenix, Arizona 85003
27
     and Copies electronically served
28


                                                 3
          Case 2:20-cv-00545-SPL Document 1 Filed 03/16/20 Page 4 of 4



1    via TurboCourt and emailed to:
2    Larry Wulkan
     Jennifer L. Allen
3    Adrianna M. Chavez
     Stimpson LLP
4    1850 N. Central Ave, Suite 2100
     Phoenix 85004-4584
5    larry.wulkan@stinson.com
     Jennifer.allen@stinson.com
6    Adriana.chavez@stinson.com
     Attorney for Plaintiff Lisa Yearick
7

8
     J. Scott Halverson
     Law office of J. Scott Halverson
9
     1761 E. McNair Drive, Suite 103
     Tempe 85283-5056
10   scott@halversonfirm.com
     Attorney for Leigha Huber
11
     /s/ D. Shinabarger
12
     S:\CIVIL\CIV\Matters\CJ\2019\Yearick, Lisa vs MC CJ2019 0156\Pleadings\Notice of Removal\2. NO of Removal of MC Sup Crt to Dist Court 03.04.20.docx
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                                                 4
